
	
		I
		111th CONGRESS
		2d Session
		H. R. 6442
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Ms. Pingree of Maine
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to prevent
		  low-income public servants from falling into poverty by modifying the
		  Government Pension Offset to protect their Social Security widows and spousal
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Widows and Spousal
			 Protection Act.
		2.Limitation on
			 social security government pension offset
			(a)In
			 generalSection 202(k)(5) of
			 the Social Security Act (42 U.S.C. 402(k)(5)) is amended—
				(1)in subparagraph
			 (A), by striking two-thirds of the amount of and all that
			 follows through section 218(b)(2)) and inserting the
			 applicable offset amount with respect to such monthly insurance
			 benefit;
				(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
				(3)by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)For purposes of subparagraph
				(A)—
							(i)The applicable offset amount for any
				month with respect to an individual’s monthly insurance benefit is an amount
				equal to the applicable percentage of the base offset amount for such
				month.
							(ii)The base offset amount for a month is
				an amount equal to two-thirds of the total amount of all monthly periodic
				benefits payable to the individual for such month which are based on the
				individual’s earnings while in the service of the Federal Government or any
				State (or political subdivision thereof, as defined in section
				218(b)(2)).
							(iii)The applicable percentage is twice
				the excess (not less than zero percent) of—
								(I)the maximum PIA percentage,
				over
								(II)50 percent.
								(iv)The maximum PIA percentage is the
				ratio (expressed as a percentage not in excess of 100 percent) that—
								(I)the sum of the individual’s monthly
				insurance benefit for the month (before reduction under this paragraph) plus
				the total amount of monthly periodic benefits described in clause (ii) for the
				month, bears to
								(II)the amount of the largest possible
				primary insurance amount under this title for the preceding month of
				December.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to monthly insurance benefits payable under title II of the Social Security Act
			 for months after November 2010.
			
